DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim (s) 8 recites the limitation "the amplifier" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim (s) 15 recites the limitation "the amplifier" in line 6.  There is insufficient antecedent basis for this limitation in the claim.





Allowable Subject Matter
Claim(s) 3, 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2020/0409926 A1) and Jaffe et al. (US 2018/0199130 A1) and Park et al. (US 11, 206,052 B1) and Lees et al. (US 11, 277,512 B1).

1. A playback device comprising: module configured to drive one or more electroacoustic transducers (fig.1 (108); fig.3 (318); par [38]).

	Nonetheless, the art never specify of such amplifier to drive the transducer.  But such aspect of having an amplifier to drive electroacoustic transducers is notoriously known in the art as noted by Jaffe et al. (par [34]; fig.2 (245)). Thus, one of the ordinary skills in the art could at the time of the invention modified the art by adding such well-known amplifier to drive the transducer so as to augment and provide such generating signal to the output for playback. 

The art further disclose of a wireless module to facilitate communication with data network (Sri-fig.2; par [35]). Nonetheless, the art never specify of such wireless module as include a first wireless transceiver configured to facilitate communication via a first data network & a second wireless transceiver configured to facilitate communication via a second data network different from the first. 

	However, as noted Park et al. disclose of various wireless transceivers including a first wireless transceiver configured to facilitate communication via a first data network & a second wireless transceiver configured to facilitate communication via a second data network different from the first (fig.4 (111-112); fig.8; col.5 line 25-55). Thus, one of the ordinary skills in the art at the time of the invention could have modified the general wireless module as mentioned by replacing with such specific a first wireless transceiver configured to facilitate communication via a first data network & a second wireless transceiver configured to facilitate communication via a second data network different from the first so as to enable various shared communications modes to various other devices.


	The art as in Srinivasan et al. further disclose of one or more processors; and data storage having stored therein instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: maintaining a library that includes one or more source device names and corresponding content to indicate association of a particular source device with the playback device via the first data network (Sr-par [34-35]/the incoming call info and content for particular user may be generated and provided when receive at network based on library content).

Although, the art never limit such aspect as the library including audio content and the audio content configured to be played back. 

	But the general concept of having a certain library including audio content and the audio content configured to be played back as noted in (lees-; fig.3-4; fig.2 (270); col.7 line 30-55). Thus, one of the ordinary skills in the art could have modified the art by adding such concept of library with play back capability via amplifier by including audio content and the audio content configured to be played back so as to provide the user such audible notification of customize ringtone for particular caller. 
 
The art further disclose of receiving, via the second data network, information from one or more remote computing devices; and based on the information, updating the library by: (i) adding at least one new source device name and corresponding audio content; (ii) changing at least one source device name or its corresponding audio content; or both (i) and (ii) (Lees-fig.3 (365); col.6 line 45-67; col.8 line 35-60/the customized ringtone and name may be updated via remote device according to particular network).   

2. The playback device of claim 1, wherein the first data network comprises at least one BLUETOOTH network, and wherein the second data network comprises at least one WIFI network (Park-fig.4 (111-112); fig.8; col.5 line 25-55; & col.6 line 1-10). 




4. The playback device of claim 1, wherein the operations further comprise: associating a first source device with the playback via the first network (Lees-fig.2 (240); col.6 line 25-45) ; receiving, via the first network, a source device identifier from the first source device (Lees-fig.2 (240); col.6 line 25-45); accessing the library to identify a source device name corresponding to the source device identifier; accessing the library to identify audio content corresponding to the identified source device ID; and playing back the identified audio content via the one or more amplifiers (Lees-fig.3 (365); col.6 line 45-67; col.8 line 35-60).  

5. The device of claim 4, wherein the audio content comprises an audio recording of the source device name (Leeds-fig.3 (365)).  

8. A method, comprising: maintaining, via data storage of a playback device, a library that includes one or more source device names and corresponding content to indicate association of a particular source device with the playback device via the first data network (Sr-par [34-35]/the incoming call and particular user may be generated and provided when receive at network based on library content).

Although, the art never limit such aspect as the library including audio content and the audio content configured to be played back. 

	But the general concept of having a certain library including audio content and the audio content configured to be played back via the one or more amplifiers as noted in (lees-; fig.3-4; fig.2 (270); col.7 line 30-55). Thus, one of the ordinary skills in the art could have modified the art by adding such concept of library including audio content and the audio content configured to be played back via the one or more amplifier so as to provide the user such audible notification of customize ringtone for particular caller. 

Nonetheless, the art never specify of such audio content being associated with amplifier to be played back.  But such method of having audio content being associated with amplifier to be played back is notoriously known in the art as noted by Jaffe et al. (par [34]; fig.2 (245)). Thus, one of the ordinary skills in the art could at the time of the invention modified the art by adding such well known audio content being associated with amplifier to be played back so as to augment and provide such generating signal to the output for playback. 

	The art further never disclose of receiving, via a second wireless data network different from the first, information from one or more remote computing devices.

However, as noted Park et al. disclose of various wireless communication including receiving, via a second wireless data network different from the first, information from one or more remote computing devices (fig.4 (111-112); fig.8; col.5 line 25-55). Thus, one of the ordinary skills in the art at the time of the invention could have modified the general wireless module as mentioned by replacing with such specific a communication including receiving, via a second wireless data network different from the first, information from one or more remote computing devices so as to enable various shared communications modes to various other devices.

	The art further disclose of  receiving information and based on the information, updating the library by: (i) adding at least one new source device name and corresponding audio content; (ii) changing at least one source device name or its corresponding audio content; or both (i) and (ii) (Lees-fig.3 (365); col.6 line 45-67; col.8 line 35-60/the customized ringtone and name may be updated via remote device according to particular network).   
.  
9. The method of claim 8, wherein the first wireless data network comprises at least one BLUETOOTH network, and wherein the second wireless data network comprises at least one WIFI network (Park-fig.4 (111-112); fig.8; col.5 line 25-55; & col.6 line 1-10). 

10. The method of claim 8, further comprising: associating a first source device with the playback via the first wireless data network (Lees-fig.2 (240); col.6 line 25-45) ; receiving, via the first network, a source device identifier from the first source device (Lees-fig.2 (240); col.6 line 25-45); accessing the library to identify a source device name corresponding to the source device identifier; accessing the library to identify audio content corresponding to the identified source device ID; and playing back the identified audio content via the playback device (Lees-fig.3 (365); col.6 line 45-67; col.8 line 35-60).  
11. The method of claim 10, wherein the audio content comprises an audio recording of the source device name (Leeds-fig.3 (365)).  

15. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a playback device, cause the playback device to perform operations comprising: maintaining, via data storage of the playback device, a library that includes one or more source device names and corresponding  content (Sr-par [34-35]/the incoming call and particular user may be generated and provided when receive at network based on library content).

Although, the art never limit such aspect as the library including specifically of audio content. 

	But the general concept of having a the library including specifically of audio content as noted in (leeds; fig.3-4; fig.2 (270); col.7 line 30-55). Thus, one of the ordinary skills in the art could have modified the art by adding such concept of library including audio content so as to provide the user such audible notification of customize ringtone for particular caller. 

	Thus, the art further disclose of  the audio content configured to be played back via the one or more amplifiers to indicate association of a particular source device with the playback device via a first wireless data network (lees-; fig.3-4; fig.2 (270); col.7 line 30-55).

	Nonetheless, the art never specify of such amplifier in relation to the played back of audio content.  But such aspect of having amplifier in relation to the played back of audio content is notoriously known in the art as noted by Jaffe et al. (par [34]; fig.2 (245)). Thus, one of the ordinary skills in the art could at the time of the invention modified the art by adding such well known amplifier in relation to the played back of audio content so as to augment and provide such generating signal to the output for playback. 

	While, the prior art disclose of wireless data networks (Sri-fig.2; par [35]). Nonetheless, the art never specify of such receiving, via a second wireless data network different from the first, information from one or more remote computing devices. 

	However, as noted Park et al. disclose of various wireless transceivers including receiving, via a second wireless data network different from the first, information from one or more remote computing devices (fig.4 (111-112); fig.8; col.5 line 25-55). Thus, one of the ordinary skills in the art at the time of the invention could have modified the general wireless module as mentioned by replacing with such specific receiving, via a second wireless data network different from the first, information from one or more remote computing devices so as to enable various shared communications modes to various other devices.

The art further disclose of based on the information, updating the library by: (i) adding at least one new source device name and corresponding audio content; (ii) changing at least one source device name or its corresponding audio content; or both (i) and (ii)  (Leeds-fig.3 (365); col.6 line 45-67; col.8 line 35-60/the customized ringtone and name may be updated via remote device according to particular network).   
  
16. The computer-readable media of claim 15, wherein the first wireless data network comprises at least one BLUETOOTH network, and wherein the second wireless data network comprises at least one WIFI network (Park-fig.4 (111-112); fig.8; col.5 line 25-55; & col.6 line 1-10). 
  
17. The computer-readable media of claim 15, wherein the operations further comprise: associating a first source device with the playback via the first wireless data network (Lees-fig.2 (240); col.6 line 25-45); receiving, via the first network, a source device identifier from the first source device  (Lees-fig.2 (240); col.6 line 25-45); accessing the library to identify a source device name corresponding to the source device identifier; accessing the library to identify audio content corresponding to the identified source device ID; and playing back the identified audio content via the playback device (Leeds-fig.3 (365); col.6 line 45-67; col.8 line 35-60).    

18. The computer-readable media of claim 17, wherein the audio content comprises an audio recording of the source device name (Leeds-fig.3 (365)).   

Claim(s) 6-7, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2020/0409926 A1) and Jaffe et al. (US 2018/0199130 A1) and Park et al. (US 11, 206,052 B1) and Lees et al. (US 11, 277,512 B1) and Alvares et al. (US 10,824,682 B2).

6. The device of claim 4, but the art never specify of such wherein accessing the library to identify the source device name corresponding to the source device identifier comprises identifying textual overlap between the source device identifier and the source device name.  

	However, upon further consideration the prior art as in Alvares et al. disclose of a method for measuring relatedness between various devices wherein comprises identifying textual overlap between two sources (col.7 line 20-25). Thus, one of the ordinary skills in the art could have modified the art wherein library to identify the source device name corresponding to the source device identifier is mentioned by adding thereto such  identifying textual overlap between two sources so as to analyzed and determine similarities between thereto. 

7. The device of claim 6,  although the specific as wherein the identifying comprises identifying textual overlap between the source device identifier and two or more distinct device names, the operations further comprising selecting the device name with the greatest degree of textual overlap with the source device identifier.  

	But one of the ordinary skills in the art could have determined the similarity and relatedness between various components by specifying comprises identifying textual overlap between the source device identifier and two or more distinct device names, the operations further comprising selecting the device name with the greatest degree of textual overlap with the source device identifier if desired as per user’s preference for achieving the same result as to  analyzed and determine similarities between thereto. 

The claim(s) 12-13, 19-20 which in substance disclose the same limitation as in claim(s) 6-7 have been analyzed and rejected accordingly. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654